DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed on 9/7/2021 has been entered.  Claims 16, 18-25 and 27-35 are pending.  Claims 1-15, 17 and 26 are cancelled.  Claims 16, 18-25 and 27-35 are rejected.

Response to Amendments
The objections of Claims 16, 25 and 34 are withdrawn in view of claim amendments.
The rejections of Claim 24, 27, 33 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, are withdrawn in view of claim amendments.
Applicant’s arguments traversing the obviousness rejections are considered.  The Examiner agrees that “Nakano and Bishop, taken alone or in combination with Burd, Hong, Sundaresan, Ramsdell, Park and the other cited references, fail to disclose or fairly suggest determining a target device from the main device and at least one sub device based on whether the operation information exists in the operation list of the main device or in the operation list of the sub device, the at least one sub device being identified based on correlated information associated with the main device and, in response to not detecting correlated information associated with the main device, registering the at least one sub device as an independent sub device; and determining a priority of processing the command based on the command simultaneously existing in the operation list of the main device and the operation list of the sub device identified as 
Applicant further argues “The configuring of "each device control node with device data identifying the type of device" of paragraph [0160] is merely "the type of device to be turned off', which is different from and fails to disclose or fairly suggest identifying a main device ... based on the type information included in the command, as recited in Claim 16.” See Remarks: pages 11-12.
Examiner respectfully disagrees.  In Bishop, in order to determine the target devices of commands such as such as switch-off lights, switch-off air-conditioning, switch-off TVs, it is implied that the lights, air-conditioning or TVs are identified.  As such, Bishop clearly discloses "disclose receiving, from an external electronic device, a command including type information and operation information; [and] identifying a main device from at least one main device based on the type information included in the command," as recited in claim 16.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a): 

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claims 16, 18-25 and 27-33 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. 

The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 recites “in response to not detecting correlated information associated with the main device, registering the at least one sub device as an independent sub device[.]”   This is not supported in the specification.
The specification provides that when the main device for the corresponding sub device does not exist, the electronic device 200 proceeds to step 613 and may register the corresponding sub device as an independent sub device.  (see [0066] and FIG. 6 of the published specification US 20160277204 A1).  However, the specification does not support that in response to not detecting correlated information associated with the main device, registering the at least one sub device as an independent sub device.
Clarification or correction is required.

Claims 18-24 and 27-33 are rejected because of their dependencies.
	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18-25 and 27-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites “correlating information of the at least one main device and information of the at least one sub device, wherein the information of the at least one main device and the information of the at least one sub device include an operation list;” and “determining a target device from the main device and at least one sub device based on whether the operation information exists in the operation list of the main device or in the operation list of the sub device, the at least one sub device being identified based on correlated information associated with the main device and, in response to not detecting correlated information associated with the main device, 
As shown above, the claim requires identifying the at least one sub device based on correlated information associated with the main device.  Accordingly, if correlating information of the at least one main device is not detected, sub devices simply are not identified. As such, it is contradictory to state that “in response to not detecting correlated information associated with the main device, registering the at least one sub device as an independent sub device.” (emphasis added).
Clarification or correction is required.
Regarding claim 25, it is rejected for reasons similar as these for claim 16.
Claims 18-24 and 27-33 are rejected because of their dependencies.
Claims 16, 18-25 and 27-33 are not rejected on the basis of prior art.  However, this is not an indication of allowance subject matter.  Rather, a proper interpretation of the above mentioned limitations is not possible given the confusion and uncertainty.  It would not be proper to reject such claims on the basis of prior art. See MPEP 2173.06.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Publication No.  20090300620 A1), in view of Bishop and further in view of Nakano, and further in view of Kim (US Publication No. 20050102699 A1).

Regarding claim 34, Park discloses a user equipment (UE) for controlling a smart home system, the user equipment comprising: 6Application No.: 15/034,414 Docket: 1235-1033 PCT US (SP14216-PCT/US) 
a display (display unit 230) configured to: (FIG. 2, [0058])
if an application for controlling at least one device is executed, 
display a device list (apparatus list) indicating at least one main device registered in an electronic device (control device 200) acting as a home gateway, and ([0061], [0062])
display information of the at least one main device in the device list and information of at least one sub device correlated to the at least one main device,  ([0074] and FIG. 6A, Apparatus 3 and Apparatus 6 are considered as sub device to Apparatus 1.  All apparatuses perform Task 1.) wherein the information of the at least 
Park does not disclose a transceiver configured to transmit, to the electronic device, a command including type information and operating information, 
wherein the type information is used by the electronic device to identify a main device from at least one main device, and 
wherein the operating information is used by the electronic device to determine a target device from the identified main device and at least one sub device based on whether the operation information exists in the operation list of the main device or in the operation list of the sub device, the at least one sub device being identified based on correlated information associated with the main device,
wherein a priority of processing the command is determined based on the command simultaneously existing in the operation list of the main device and the operation list of the sub device identified as correlated to the main device.
Bishop disclose a transceiver (interface node 402) configured to transmit, to the electronic device (e.g., lights, air-conditioning, TVs), a command (e.g., Commands, such as switch-off lights, switch-off air-conditioning, switch-off TVs) including type information (e.g., lights, air-conditioning or TVs) and operating information (e.g., switch-off), wherein the type information (e.g., lights, air-conditioning or TVs) is used by the electronic device to identify a main device from at least one main device. ([0160] “configuring each device control node with device data identifying the type of device that the node is controlling.  When the node receives a `switch-off` command, the command includes a corresponding identifier of the type of device to be turned off…, it determines 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Park in view of Bishop in order to include a transceiver configured to transmit, to the electronic device, a command including type information and operating information, wherein the type information is used by the electronic device to identify a main device from at least one main device, and wherein the operating information is used by the electronic device to determine a target device from the identified main device and at least one sub device based on whether the operation information exists in the operation list of the main device or in the operation list of the sub device, the at least one sub device being identified based on correlated information associated with the main device..  One of ordinary skill in the art would have been motivated because it provides user convenience by allowing the user to control a device without specifying the device unique identifier.
Park and Bishop do not disclose wherein the operating information is used by the electronic device to determine a target device from the identified main device and at least one sub device based on whether the operation information exists in the operation list of the main device or in the operation list of the sub device, the at least one sub device being identified based on correlated information associated with the main device,

Nakano discloses wherein the operating information is used by the electronic device to determine a target device from the identified main device and at least one sub device based on whether the operation information exists in the operation list of the main device or in the operation list of the sub device, the at least one sub device being identified based on correlated information associated with the main device.  ([0070]- [0077] and FIG. 4. If the operation ID exists in the operation list of the first device, the at least one sub device performing the second, third or fourth operation is determined as the target device.  Such sub device is identified based on the correlated information associated with the main device, that is the cooperative process composition table.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Park and Bishop in view of Nakano such that the operating information is used by the electronic device to determine a target device from the identified main device and at least one sub device based on whether the operation information exists in the operation list of the main device or in the operation list of the sub device, the at least one sub device being identified based on correlated information associated with the main device.  One of ordinary skill in the art would have been motivated because it provides user convenience by allowing the user to control a device without specifying the device unique identifier.
Park, Bishop and Nakano do not disclose wherein a priority of processing the command is determined based on the command simultaneously existing in the 
Kim discloses wherein a priority of processing the command is determined based on the command simultaneously existing in the operation list of the main device and the operation list of the sub device identified as correlated to the main device. ([0014], [0161]- [0163] Common keys are used for the master device 100 and each of the slave devices 200.  Common keys are associated with the master device 100 and each of the slave devices 200 in the mapping table.  As such, the command of the key simultaneously exists in the operation list of the main device and the slave device.  Priority of processing is determined.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Park, Bishop and Nakano in view of Kim such that a priority of processing the command is determined based on the command simultaneously existing in the operation list of the main device and the operation list of the sub device identified as correlated to the main device.  One of ordinary skill in the art would have been motivated because it provides user convenience by allowing the user to control multiple devices using a single remote controller that is not overly complicated.

Regarding claim 35, Park, Bishop, Nakano and Kim, in particular, Nakano discloses wherein the command further includes at least one of a name of the at least one main device, an ID of the at least one main device, and an operation parameter. ([0058] – the command includes an operation parameter.)
.


Conclusion
The prior art made of record and not relied upon is still considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/Weiwei Stiltner/
Examiner, Art Unit 2451 


/Chris Parry/           Supervisory Patent Examiner, Art Unit 2451